DETAILED ACTION
This office action is in response to the application filed on 31 January 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-24 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 May 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Semi-Automatic System and Method Using Boundary Loop Segments for Segmenting Teeth from Gingiva). 
Claim Objections
	Claim 13 is objected to because of the following informalities: “The method of claim 11 ... providing a segmented digital tooth from the first segment path and the second segment path” should be “The method of claim 11 ... providing a segmented digital tooth from a [[the]] first segment path and a [[the]] second segment path” (insufficient antecedent basis for the first segment path and the second segment path).
	Claim 17 is objected to because of the following informalities: “at the facial point and the lingual point” should be “at a [[the]] facial point and a [[the]] lingual point” (insufficient antecedent basis).
	Claim 20 is objected to because of the following informalities: “between the first segment path and the second segment path’ should be “between a [[the]] first segment path and a [[the]] second segment path” (insufficient antecedent basis for the first segment path and the second segment path).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roschin et al (US 2020/0306012 A1; Roschin).

RE Claim 11, Roschin discloses a computer-implemented method of segmenting a digital tooth in a 3D digital model of dentition (Roschin: [0006], “Described herein are methods and systems for improving segmentation of a digital model of a patient's dentition into component teeth, gingiva, etc.”, [0010], computer-implemented method of segmentation, [0063], tooth segmentation using a 3D mesh model of dentition), comprising: selecting a facial region and a lingual region of a digital tooth in a digital model (Roschin: fig. 8, ‘For each tooth, determine planes and/or points (e.g., FPCC, MPCC, HPCC, FACC cuve (sic, should be ‘curve’), FACC gingival point, FACC buccal point, and/or CPCC, etc.)’ 803 (selecting respective regions); [0070, 0077], “In any of the segmentation methods and apparatuses described herein, a technique and/or agent for identifying the tooth-gingival boundary may be used … a variety of boundary restrictions may be applied. For example … FIGS. 2-3 illustrate a restriction boundary, referred to herein as a "red zone" 203 formed through the MPCC in a region in which the MPCC is closer to the FPCC than some predetermined distance. FIG. 2, shows an exemplary red zone restriction from the buccal side, while FIG. 3 shows a red zone restriction from the lingual side ” (‘buccal’ side interpreted as a facial region, and ‘lingual’ side interpreted as a lingual region)); and initiating segmentation of the digital tooth (Roschin: [0010], “a computer-implemented method may comprise ... segmenting the digital model of the tooth between the tooth and the gingiva”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9 and 12-24 are rejected under U.S.C. 103 as being unpatentable over Roschin, in view of Hughes et al (US 2004/0096799 A1; Hughes).
RE Claim 1, Roschin discloses a computer-implemented method of segmenting a digital tooth in a 3D digital model of dentition (Roschin: [0006], “Described herein are methods and systems for improving segmentation of a digital model of a patient's dentition into component teeth, gingiva, etc.”, [0010], computer-implemented method of segmentation, [0063], tooth segmentation using a 3D mesh model of dentition), comprising:
receiving a facial region and a lingual region of a digital tooth in a digital model (Roschin: fig. 8, ‘For each tooth, determine planes and/or points (e.g., FPCC, MPCC, HPCC, FACC cuve (sic, should be ‘curve’), FACC gingival point, FACC buccal point, and/or CPCC, etc.)’ 803 (receiving respective regions); [0077], “FIG. 2, shows an exemplary red zone restriction from the buccal side, while FIG. 3 shows a red zone restriction from the lingual side ” (‘buccal’ side interpreted as a facial region, and ‘lingual’ side interpreted as a lingual region));
(note, these limitations are out of order) determining a segment path along the digital tooth on a first side of a separation region; and determining a segment path along the digital tooth on a second side of a separation region (Roschin: [0010], “generating a loop path around a surface of the digital model of the tooth based on the first restriction boundary … adjusting the first restriction boundary by iteratively expanding the restriction boundary in a first direction and generating a new loop path based on the expanded restriction boundary … repeating the step of adjusting the first restriction boundary for one or more additional directions; and segmenting the digital model of the tooth between the tooth and the gingiva based on a final adjusted first restriction boundary” (loop path around a digital tooth model implicitly includes a segment path on a first side of a separation region and a second side of a separation region)).
However, although Roschin does not expressly teach,
Hughes (in the field of separating 3D models) discloses determining a separation region oriented through the facial region and the lingual region (Hughes: fig. 5F, illustrating cutting surface for cutting/dividing tooth 406; [0011], “the cutting surface can be adjusted by: specifying a point on the cutting surface and between two nodes; and adjusting the point to vary the cutting surface. The object can be a tooth. The shortest path can be used to segment the object into two portions. The method also includes displaying a plane having a surface specified by a plurality of nodes ... and applying the plane to the object” (interpreted as cutting/separating a tooth model into two parts), [0014], disclosing the separation of a tooth model into two portions).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hughes’ determining a separation region oriented through a facial region and a lingual region with Roschin’s segmentation method in order for the combined method to determine a first segment path along the digital tooth on a first side of the separation region, and determine a second segment path along the digital tooth on a second side of the separation region. Further, the motivation for combining Hughes’ method with Roschin’s segmentation method would have been to allow users of the combined method to modify, remove and/or reposition teeth before settling on a final arrangement (Hughes, [0042]).
RE Claim 2, Roschin/Hughes teaches the method of claim 1, and Roschin suggests a separation region oriented in an occlusal direction (Roschin: fig. 1A, middle plane of clinical crown (MPCC) 107), while
Hughes discloses the separation region is oriented along an occlusal direction (Hughes: fig. 5F, illustrating border portion of tooth 406 cut by plane 400;[ 0070], discussing fig. 5F).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hughes’ separation region oriented along an occlusal direction with Roschin/Hughes’ method, with the expected benefit of allowing users of the combined method to modify, remove and/or reposition teeth before settling on a final arrangement (Hughes, [0042]).
RE Claim 3, Roschin/Hughes discloses the method of claim 1, and Roschin/Hughes also teaches providing a segmented digital tooth from a first segment path and a second segment path (Roschin: [0007-0008], “described herein are computer-implemented method for more accurately establishing a segmentation boundary between a tooth and the gingiva ... determining ... a first restriction boundary for the tooth; generating a loop path around a surface of the digital model of the tooth based on the first restriction boundary ... adjusting the first restriction boundary ... and segmenting the digital model of the tooth based on a final adjusted first restriction boundary” (loop path around a digital tooth model implicitly comprises a first segment path on a first side of the digital tooth and a second segment path on a second side of the digital tooth)), while
Hughes discloses a separation region oriented through a facial region and a lingual region (Hughes: fig. 5F, illustrating cutting surface for cutting/dividing tooth 406; [0011], “the cutting surface can be adjusted by: specifying a point on the cutting surface and between two nodes; and adjusting the point to vary the cutting surface. The object can be a tooth. The shortest path can be used to segment the object into two portions. The method also includes displaying a plane having a surface specified by a plurality of nodes ... and applying the plane to the object” (interpreted as cutting/separating a tooth model into two parts, where implicitly the tooth model has a facial region and a lingual region), [0014], disclosing the separation of a tooth model into two portions).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hughes’ method of orienting a separation region through a facial region and a lingual region with Roschin’s provision of a segmented digital tooth from a segment path so the combined Roschin/Hughes method provides a segmented digital tooth from the first segment path and the second segment path. In addition, the motivation for combining Hughes’ method with Roschin’s method would have been to allow users of the combined method to modify, remove and/or reposition teeth before settling on a final arrangement (Hughes, [0042]).
RE Claim 5, Roschin/Hughes discloses the method of claim 1, and Roschin/Hughes in addition teaches the first segment path comprises a shortest path between a facial point in the facial region and a lingual point in the lingual region along a digital surface of the first side (Roschin: [0074], disclosing a segmentation method that finds a ‘shortest’ separating loop around a digital tooth (implicitly includes a shortest path between a facial point in the facial region and a lingual point in the lingual region along a digital surface of the first side)).
RE Claim 6, Roschin/Hughes teaches the method of claim 5, and further Roschin/Hughes discloses the second segment path comprises a shortest path between the facial point and the lingual point along a digital surface of the second side (Roschin: [0074], disclosing a segmentation method that finds a ‘shortest’ separating loop around a digital tooth (implicitly includes a shortest path between the facial point and the lingual point along a digital surface of the second side).
RE Claim 7, Roschin/Hughes discloses the method of claim 1, and in addition Hughes teaches the separation region is a plane (Hughes: fig. 5F, illustrating a planar region (e.g., mesh comprising a plurality of nodes) separating object 406 into portions; [0070], “5F-5G show a border portion of the separated tooth 406 in conjunction with the plane 400”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hughes’ planar separation region with Roschin/Hughes’ method of determining a separation region, with the expected benefit of using a separation region that is relatively easy to implement and provides predictable results since planar cuts into a surface are straightforward and understood by most users.
RE Claim 8, Roschin/Hughes teaches the method of claim 1, and Roschin also discloses the first and second segment path comprise a boundary loop (Roschin: fig. 8, ‘generate loop path around the tooth surface at the restriction boundary’ 807 → … → ‘apply the final loop path to the segmentation boundary’ 815; [0007-0008], generation and use of a loop path to segment a digital tooth model between the tooth and gingiva).
RE Claim 9, Roschin/Hughes discloses the method of claim 8, and further Hughes teaches determining a surface of a digital tooth between a first digital tooth surface and a second digital tooth surface (Hughes: fig. 5F, illustrating cutting surface for cutting/dividing tooth 406; [0011], “the cutting surface can be adjusted by: specifying a point on the cutting surface and between two nodes; and adjusting the point to vary the cutting surface. The object can be a tooth. The shortest path can be used to segment the object into two portions. The method also includes displaying a plane having a surface specified by a plurality of nodes ... and applying the plane to the object” (interpreted as a cutting/separating surface, at least one pixel wide, which defines a surface between a first digital tooth surface and a second digital tooth surface).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hughes’ determining a surface of a digital tooth between a first digital tooth surface and a second digital tooth surface with Roschin’s, modified by Hughes’, first segment path and second segment path so the combined Roschin, modified by Hughes, method determines a digital surface of the digital tooth between the first segment path and the second segment path. Additionally, the motivation for combining Hughes’ method with Roschin’s method would have been to make it easier for users to process individual segment paths (e.g., optimize to obtain ‘shortest’ paths) and then reassemble the individual segments to obtain an entire boundary loop, if desired.
RE Claim 12, Roschin/Hughes teaches the method of claim 11, wherein segmentation comprises:
	In addition, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 13, Roschin/Hughes discloses the method of claim 11.
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 14, Roschin/Hughes teaches the method of claim 12.
 Additionally, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 15, Roschin/Hughes discloses the method of claim 14.
	Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
RE Claim 16, Roschin/Hughes teaches the method of claim 12.
In addition, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 17, Roschin/Hughes discloses the method of claim 12, and further Roschin teaches a boundary loop surrounds a digital tooth model (Roschin: [0007], disclosing generation of a boundary loop surrounding a digital tooth model (note, Roschin’s boundary loop passes through a facial region of the digital tooth model and through a lingual region of the digital tooth model)), while
Hughes discloses a separation region oriented through a facial region and a lingual region (Hughes: fig. 5F, illustrating cutting surface for cutting/dividing tooth 406; [0011], “the cutting surface can be adjusted by: specifying a point on the cutting surface and between two nodes; and adjusting the point to vary the cutting surface. The object can be a tooth. The shortest path can be used to segment the object into two portions. The method also includes displaying a plane having a surface specified by a plurality of nodes ... and applying the plane to the object” (interpreted as cutting/separating a tooth model into two parts, where one of ordinary skill in the art may orient Hughes’ cutting surface through a facial region and a lingual region)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hughes’ separating region oriented through a facial region and a lingual region with Roschin’s boundary loop surrounding a digital tooth model so the combined Roschin/Hughes method implicitly has a first segment that connects to a second segment path at a facial point and a lingual point. Further, the motivation for combining Hughes’ separating region with Roschin’s boundary loop surrounding a digital tooth model would have been to simplify the computation of Roschin’s ‘shortest path’ by applying ‘shortest path’ optimizations to the first segment and the second segment separately instead of the optimizing the entire boundary loop as taught by Roschin.
RE Claim 18, Roschin/Hughes teaches the method of claim 14, and Roschin also discloses the facial point and the lingual point are along a gum line of the digital model (Roschin: [0010], “generating a loop path around a surface of the digital model of the tooth based on the first restriction boundary … adjusting the first restriction boundary by iteratively expanding the restriction boundary in a first direction and generating a new loop path based on the expanded restriction boundary … repeating the step of adjusting the first restriction boundary for one or more additional directions; and segmenting the digital model of the tooth between the tooth and the gingiva based on a final adjusted first restriction boundary” (Roschin’s ‘loop path’ surrounds a digital tooth model and segments tooth from gingiva/gum. Therefore, a facial point in the facial region and a lingual point in the lingual region are along the gingiva/gum line of the digital tooth model).
RE Claim 19, discloses the method of claim 12.
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.
RE Claim 20, Roschin/Hughes teaches the method of claim 11.
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 9 and are, therefore, rejected under the same rationale.
RE Claim 21, Roschin discloses a system for segmenting a digital tooth in a 3D digital model of dentition (Roschin: [0006], “Described herein are methods and systems for improving segmentation of a digital model of a patient's dentition into component teeth, gingiva, etc.”, [0010], computer-implemented method of segmentation, [0063], tooth segmentation using a 3D mesh model of dentition), comprising: a processor; a computer-readable storage medium comprising instructions executable by the processor to perform steps (Roschin: [0014], “a system ... may include: one or more processors; a memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, perform a computer-implemented method”) comprising: receiving a facial region and a lingual region of a digital tooth in a digital model (Roschin: fig. 8, ‘For each tooth, determine planes and/or points (e.g., FPCC, MPCC, HPCC, FACC cuve (sic, should be ‘curve’), FACC gingival point, FACC buccal point, and/or CPCC, etc.)’ 803 (receiving respective regions); [0077], “FIG. 2, shows an exemplary red zone restriction from the buccal side, while FIG. 3 shows a red zone restriction from the lingual side ” (‘buccal’ side interpreted as a facial region, and ‘lingual’ side interpreted as a lingual region of a digital tooth model)).
Further, the remaining limitations recited in claim 21 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 22, Roschin/Hughes teaches the system of claim 21.
	Further, the remaining limitations recited in claim 22 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 23, Roschin/Hughes discloses the system of claim 21.
Additionally, the remaining limitations recited in claim 23 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 24, Roschin discloses a non-transitory computer readable medium storing executable computer program instructions for segmenting a digital tooth in a 3D digital model of dentition (Roschin: [0014], “a system for more accurately establishing a boundary between a tooth and the gingiva may include ... a memory coupled to the one or more processors, the memory configured to store computer-program instructions, that, when executed by the one or more processors, perform a computer-implemented method comprising ... segmenting the digital model of the tooth based on a final adjusted first restriction boundary”, [0063], tooth segmentation using a 3D mesh model of dentition), the computer program instructions including instructions for: receiving a facial region and a lingual region of a digital tooth in a digital model (Roschin: fig. 8, ‘For each tooth, determine planes and/or points (e.g., FPCC, MPCC, HPCC, FACC cuve (sic, should be ‘curve’), FACC gingival point, FACC buccal point, and/or CPCC, etc.)’ 803 (receiving respective regions); [0077], “FIG. 2, shows an exemplary red zone restriction from the buccal side, while FIG. 3 shows a red zone restriction from the lingual side ” (‘buccal’ side interpreted as a facial region, and ‘lingual’ side interpreted as a lingual region of a digital tooth model)), and
providing a segmented digital tooth (Roschin: fig. 8, ‘generate loop path around the tooth surface at the restriction boundary’ 807; [0006-0008], disclosing a high-level overview of segmenting a digital model into tooth, gingiva components; [0081-0087], discussing algorithm in fig. 8 for using a loop path to determine a segmentation boundary between a tooth and gingiva surrounding the tooth), while 
Hughes teaches determining a separation region oriented through a facial point in the facial region and through a lingual point in the lingual region (Hughes: fig. 5F, illustrating cutting surface for cutting/dividing tooth 406; [0011], “the cutting surface can be adjusted by: specifying a point on the cutting surface and between two nodes; and adjusting the point to vary the cutting surface. The object can be a tooth. The shortest path can be used to segment the object into two portions. The method also includes displaying a plane having a surface specified by a plurality of nodes ... and applying the plane to the object” (interpreted as cutting/separating a tooth model into two parts, where implicitly the tooth model has a facial point in the facial region and a lingual point in the lingual region), [0014], disclosing the separation of a tooth model into two portions).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Hughes’ method of determining a separation region oriented through a facial region and a lingual region with Roschin’s segmentation program in order for the combined program method to determine a first segment path along the digital tooth on a first side of the separation region, determine a second segment path along the digital tooth on a second side of the separation region, and provide a segmented digital tooth from the first segment path and the second segment path. Further, the motivation for combining Hughes’ method with Roschin’s segmentation program would have been to allow users of the combined system to modify, remove and/or reposition teeth before settling on a final arrangement (Hughes, [0042]).
	Further, the remaining limitations recited in claim 24 are substantially similar in scope with corresponding limitations recited in claims 1 and 21 and are, therefore, rejected under the same rationale.

	Claim 4 is rejected under U.S.C. 103 as being unpatentable over Roschin, in view of Hughes, and further in view of Ramirez et al (US 2018/0085203 A1; Ramirez).
RE Claim 4, Roschin/Hughes teaches the method of claim 1.
Yet, even though Roschin/Hughes does not appear to expressly disclose,
Ramirez (in the field of dental restoration design tools) teaches a facial region and a lingual region are selected by a user (Ramirez: fig. 10, illustrating user interaction with a facial region of a tooth, and fig. 11, showing an exemplary user interaction with a lingual region of a tooth; [0047], disclosing a ‘cross section mode’ tool where a user adjusts designs associated with lingual and/or buccal portions of a dental model).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ramirez’s method of having a user select a facial region and a lingual region of a dental model with Roschin/Hughes’ method, with the expected benefit of making the combined method more responsive to a user’s needs by allowing the users to manually select regions for segmentation.
	
Claim 10 is rejected under U.S.C. 103 as being unpatentable over Roschin, in view of Hughes, and further in view of Zadeh H.H. (‘Minimally Invasive Treatment of Maxillary Anterior Gingival Recession Defects by Vestibular Incision Subperiosteal Tunnel Access and Platelet-Derived Growth Factor BB’; Zadeh).
RE Claim 10, Roschin/Hughes teaches the method of claim 3, and although Roschin/Hughes does not expressly disclose,
Zadeh (in the field of dental therapeutics) teaches a digital tooth comprises one or more tunnels (Zadeh: fig. 1, illustrating a coronal anchoring of gingiva to a tooth (note, Zadeh’s ‘anchor’ is interpreted as a ‘tunnel’), and figs. 2c-2d; abstract, “A novel method of stabilization of the gingival margins is also introduced, referred to as coronally anchored suturing, designed to maintain the coronal positioning during healing”, p. 5, “The membrane and mucogingival complex are then advanced coronally and stabilized in the new position with a coronally anchored suturing technique”).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Zadeh’s digital tooth comprising one or more tunnels with Roschin/Hughes’ method of providing a segmented tooth so the combined  Roschin/Hughes/Zadeh method has a segmented digital tooth with one or more tunnels. Further, the motivation for combining Zadeh’s digital tooth comprising one or more tunnels with Roschin/Hughes’ method would have been to have a more flexible and useful presentation of dental information since segmentation information can be used to monitor post-operative healing of gingiva tissue.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611